Citation Nr: 1717415	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-25 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970, to include combat service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board remanded the Veteran's claim in June 2015 for further development.  With respect to the headache claim, that development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's headaches are etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C.A. 
§§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303; 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his headaches began during active duty service and that they have continuously manifested since his discharge from service.  Specifically, the Veteran claims that, following his service in Vietnam, he has suffered from "longstanding and persistent" headaches continuously since service separation.  See March 2009 Statement in Support of Claim.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the instant case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current headache disability is related to service.  In connection with his claim, the Veteran was given a VA examination in December 2015 to address the nature and etiology of his headache disability.  A headache disorder was diagnosed and the Veteran's history of headaches was well-documented.  The examiner noted that March 1972 hospital notes included complaints of headaches.  Moreover, the examiner included reference to the Veteran's October 2003 primary care physician's note which indicated the Veteran's headaches as chronic for nearly 30 years.  After reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's current headaches were related to an in-service injury, event or illness.  In support of this opinion, the examiner stated that, the Veteran was first diagnosed with headaches in 2003, which was 33 years after separation from active duty service.  Additionally, the examiner indicated that a review of all available medical records shows no complaints, evaluation, diagnosis, or treatment of headaches during active duty service.

The Board finds that the VA examiner's opinion is entitled to little probative weight as it appears to be based upon an inaccurate factual premise, namely that the Veteran did not experience headaches until the 2003.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In this regard, the Board notes that the Veteran has consistently claimed that he experienced headaches since his service in Vietnam.  As mentioned, March 1972 hospital records indicated the Veteran complained of headaches.  In fact, April 1984 treatment notes indicated that upon returning from Vietnam, the Veteran developed a number of difficulties including headaches.  However, the examiner, based on the provided rationale, failed to reconcile the March 1972 complaints of headaches as well as the fact the Veteran was noted in 2003 to have endorsed a history of chronic headaches for 30 years.

In contrast, the Board finds that the Veteran is competent to report the onset and continuity of his symptoms of headaches.  See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Veteran's report of the onset of his headache symptoms during service is deemed credible and competent as statements regarding in-service incurrence.  Further, there is a contemporaneous treatment record demonstrating that he did complain of headaches in March 1972.  In affording the Veteran the benefit of reasonable doubt and based on the competent, consistent, and credible contemporaneous complaints by the Veteran, as well as treatment notes throughout the record consistently indicating the presence of headaches, the Board finds the Veteran's headache disability was present in service and service connection is warranted in this case. 

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for headaches is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for headaches is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


